DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on18 March 2021.
Claims 1-20 are pending and have been examined. 


Information Disclosure Statement  
	The Information Disclosure Statements  filed on 25 August 2021 and 17 May 2022, have been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Objections
Claim 1 and 20 are objected to because of the following informalities: Claim 1 and 20 recite causing display, at a client device, at least one recommendation corresponding to the set of media content associated with the product. The claims appear to recite a grammatical error and should recite causing display, at a client device, of at least one recommendation corresponding to the set of media content associated with the product  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a method, claims 11-19 are directed to a system and claim 20 is  directed to a product of manufacture.  
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of providing recommendations.  Specifically, representative claim 1 recites the abstract idea of: 
receiving image data including a representation of a face of a user; 
analyzing the image data to determine a set of characteristics of the representation of the face; 
based at least in part on the determined set of characteristics, selecting a product and a set of media content associated with the product;  and 
causing display, at least one recommendation corresponding to the set of media content associated with the product. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of providing recommendations, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claim recites the steps of receiving image data to represent a face of a user, analyzing the image to determine a set of characteristics, and based on the determined set of characteristics selecting a product and media content associated with the product, and displaying a recommendation that corresponds to the media content and the product that was selected by the user,  thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
	Additionally the Examiner notes that the steps of analyzing the image data to determine a set of characteristics of the representation of the face and based at least in part on the determined set of characteristics, selecting  a product and a set of media content associated with the product would be considered features that are directed to mental processes. Mental processes are “concepts performed in the human mind (including observation, evaluation, judgement and opinion)”. In this case the step of analyzing the image data would be considered an observation and evaluation of the image data in order to determine a set of characteristics. Further, the step of selecting a product and set of media content associated with the product would be considered a judgement. Thus, representative claim 1 also recites the abstract idea that is directed to mental processes. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional element of a client device.  The additional element individually and in combination with other claim features, does not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a client device, recited in the independent claim  1 is recited and described in a generic manner and merely applying the abstract idea using a generic computer. As such, the additional element, considered individually and in combination with other claim features, does not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 11 and 20 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 11 includes the additional elements of a processor and a memory including instructions that, when executed by the processor, cause the processor to perform operations and independent claim 20 includes the additional element of a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations.  The Applicant’s specification does not provide any discussion or description of a processor and a memory including instructions that, when executed by the processor, cause the processor to perform operations in claim 11 and  a non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations in claim 20, as being anything other than generic elements. Thus, the claimed additional elements of claims 11 and 20 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 11 and 20 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 11 and 20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 11 and 20 are ineligible. 
Dependent claims 2-10 and 12-19 do not aid in the eligibility of the independent claims 1, 11 and 20, respectively.  The claims of 2-10 and 12-19 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that the additional elements of augmented content reality generator (claims 3 & 13), a machine learning algorithm (claims 7-8 & 17-18) and a neural network model (claims 8 & 18), are recited in the dependent claims.  Applicant’s specification does not provide any discussion or description of the additional elements as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).  Accordingly, claims 3, 7-8, 13 and 17-18 are directed towards an abstract idea. Additionally, the additional elements of claims 3, , considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 2-10 and 12-19 are ineligible. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 10-11, 13, 15 and 20  are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fu, Y., et al. (PGP No. US 2019/0014884 A1). 

Claim 1-
Fu discloses a method, comprising: 
receiving image data including a representation of a face of a user (Fu, see: paragraph [0113] discloses “user input can be any image” and “Once acquired, the facial image [i.e., receiving image data including a representation of a face of a user] is detected or identified”); 
analyzing the image data to determine a set of characteristics of the representation of the face (Fu, see: paragraph [0114] disclosing “Upon detection of the face of the image, in Step 1020, the facial landmarks [i.e., set of characteristics of the representation of the face] are located using the input image” and “detected and evaluated [i.e. analyzing the image] using precise localization of their fiducial points”); 
based at least in part on the determined set of characteristics, selecting a product and a set of media content associated with the product (Fu, see: paragraph [0031] disclosing “step-by-step instructions [i.e., set of media content associated with the product] may include…displaying a first selected color for a first type of makeup [i.e., selecting a product]”; and see: paragraph [0095] disclosing “makeup instructions to a user based on products in the makeup product database and the input image from the user [i.e., set of characteristics]”); and 
causing display, at a client device, at least one recommendation corresponding to the set of media content associated with the product (Fu, see: paragraph [0031] disclosing “The recommendation system may further comprise at least one virtual makeup tutorial” and “step-by-step instructions may include…displaying a first selected color for a first type of makeup”; and see: paragraph [0207] disclosing “makeup recommendation system generates personalized step-by-step makeup instructions using real products”; and see: paragraph [0269] disclosing “functionality can be implemented…on a user device”).
	
Claim 3-
Fu discloses the method of claim 1, as described above. 
Fu further discloses: 
 wherein the at least one recommendation comprises a suggested augmented content reality generator, media content, or additional textual information related to at least one characteristic from the determined set of characteristics (Fu, see: paragraph [0095] disclosing “The recommendation system is capable of generating personalized step-by-step makeup instructions to a user based on products in the makeup product database and the input image from the user”); and see: paragraph [0097] Virtual Facial Makeup Simulation For Augmented Personalized Tutorials”). 

Claim 5-
Fu discloses the method of claim 1, as described above. 
Fu further discloses: 
wherein the determined set of characteristics includes a shape of the face, or a skin tone of the face (Fu, see: paragraph [0032] disclosing “brightness of the input image and comparing the average brightness with the estimated normalized skin color”; and see: paragraph [0104] disclosing “the shape information of the face and eye”). 

Claim 10-
Fu discloses the method of claim 1, as described above. 
Fu further discloses:  
where analyzing the image data is based on a selected portion of the representation of the face (Fu, see: paragraph [0029] disclosing “locating the facial landmarks from the facial image of the user, wherein the facial landmarks include a second region” and “wherein the landmarks associated with the second region are associated with eyes of the facial image and the second region includes an eye region”). 

Regarding claim 11, claim 11  is directed to a system. Claim 11 recites limitations that are similar in nature to those addressed above for claim 1, which is directed towards a method. Claim 11 also includes the features of a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations, disclosed by Fu (Fu, see: paragraph [0022] disclosing “system memory and a system processor” and “system processor is capable of executing programming instructions”).  Claim 11 is therefore rejected for the same reasons as set forth above for claim 1. 

 Regarding claim 13, claim 13  is directed to a system. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 3. 

Regarding claim 15, claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 5, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5. 

Regarding claim 20, claim 20 is directed to a product of manufacture. Claim 20 recites limitations that are similar in nature to those addressed above for claim 1, which is directed towards a method. It is noted that claim 20 includes the features of A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations, which are disclosed by Fu (Fu, see: paragraph [0279] disclosing “computer-readable programs embodied on or in one or more articles of manufacture” and “program instructions can be encoded on an artificially generated propagated signal”).  Claim 20 is therefore rejected for the same reasons as set forth above for claim 1. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fu. Y., et al. in view of Kuang, S. (PGP No. US 2021/0015241 A1) and Wang, X. (PGP No. US 2020/0250714). 

Claim 2-.
Fu discloses the method of claim 1, as described above. 
Fu discloses wherein selecting the product and the set of media content further comprises: 
identify at least one product related to the determined set of characteristics, comprising a product (Fu, see: paragraph [0031] disclosing “step-by-step instructions [i.e., set of media content associated with the product] may include…displaying a first selected color for a first type of makeup [i.e., selecting a product]”; and see: paragraph [0095] disclosing “The recommendation system is capable of generating personalized step-by-step makeup instructions to a user based on products in the makeup product database and the input image from the use”). 
Although Fu does disclose a product that is related to the set of characteristics, Fu does not disclose that there is a searching of a product table and does not disclose that product is utilized to address a facial condition. Fu does not disclose: 
searching a product to identify at least one product
the at least one product, when utilized, addresses a facial condition in the determined set of characteristics.  
Kuang, however, does teach: 
searching a product to identify at least one product (Kuang, see: paragraph [0056] teaches “searches from one or many databases, manufactures' systems, social networks, or Internet, finds out the skincare, haircare, healthcare, fashion, or beauty products, which are used, recommended or promoted” ), 
the at least one product, when utilized, addresses a facial condition in the determined set of characteristics (Kuang, see: paragraph [0056] teaching “identifies the face of the person” and “The attribute product unit 104 finds and recommends one or many skincare, haircare, makeup, beauty or fashion products based on the obtained face attributes  and the stored detail products' information, which is associated to one or many face attributes” and “For example, if the face attribute of “dry skin” [i.e., facial condition included in the determined set of characteristics] has been determined by the attribute unit 103, the attribute product unit 104 will find or obtain one or many brands of moisture lotion for dry skin”). 
This step of Kuang is applicable to the method of Fu, as they both share characteristics and capabilities, namely, they are directed to determining facial features of a user to promote products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Fu, to include the features of  searching a product table to identify at least one product and the at least one product, when utilized, addresses a facial condition in the determined set of characteristics, as taught by Kuang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Fu in order to provide better recommendations to users based on accurate facial characteristic identification (Kuang, see: paragraph [0002]).  
Although Fu in view of Kuang do teach searching for a product, neither Fu nor Kuang teach the feature of searching a table for a product. Neither Fu nor Kuang teach: 
searching a product table; 
Wang, however, does teach: 
searching a product table (Wang, see: paragraph [0083] teaching “the processor 11 searches the collective discount table 131 for the ordered commodity code”). 
This step of Wang s applicable to the method of Fu, as they both share characteristics and capabilities, namely, they are directed to commodity purchasing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Fu, to include the features of searching a product table, as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Fu  in order to provide improved commodity information to a remote purchaser (Wang, see: paragraph [0024]).  

Regarding claim 12, claim 12  is directed to a system. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 2, which is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2. 

Claims 4, 6-8,  14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu. Y., et al. in view of Kuang, S. 

Claim 4-
Fu discloses the method of claim 1, as described above. 
Although Fu discloses a set of characteristics identified in the representation of the face (Fu, see: paragraph [0114] disclosing “Upon detection of the face of the image, in Step 1020, the facial landmarks [i.e., set of characteristics of the representation] are located using the input image” and “detected and evaluated using precise localization of their fiducial points”), Fu does not disclose: 
wherein the determined characteristics includes a health-related characteristic identified in the face.
Kuang, however, does teach: 
wherein the determined characteristics includes a health-related characteristic identified in the face (Kuang, see: paragraph [0056] teaching “ if the face attribute of ‘dry skin’ has been determined by the attribute unit 103, the attribute product unit 104 will find or obtain one or many brands of moisture lotion for dry skin”). 
This step of Kuang is applicable to the method of Fu, as they both share characteristics and capabilities, namely, they are directed to determining facial features of a user to promote products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Fu, to include the feature wherein the determined characteristics includes a health-related characteristic identified in the face as taught by Kuang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Fu in order to provide better recommendations to users based on accurate facial characteristic identification (Kuang, see: paragraph [0002]).  
	
Claim 6-
Fu discloses the method of claim 1, as described above. 
Fu discloses: 
wherein analyzing the image data to determine the set of characteristics of the representation of the face further comprises (Fu, see: paragraph [0114] disclosing “landmarks are common to all faces and so are detected”):
 performing a facial feature detection process to detect a first facial feature (Fu, see: paragraph [0114] disclosing “landmarks are common to all faces and so are detected and evaluated using precise localization of their fiducial points (e.g. nose tip, mouth and eye corners) in color images of face”); 
	Although Fu discloses analyzing the image data to determine the set of characteristics and performing a facial feature detection process to detect a first facial feature, Fu does not disclose an identification of a health-related characteristic associated with the facial feature. Fu does not disclose: 
identifying a health-related characteristic associated with the detected first facial feature.
Kuang, however, does teach: 
identifying a health-related characteristic associated with the detected first facial feature (Kuang, see: paragraph [0056] teaching “ if the face attribute of ‘dry skin’ has been determined by the attribute unit 103, the attribute product unit 104 will find or obtain one or many brands of moisture lotion for dry skin” and “the skincare…healthcare…maybe purifying cleanser, eye creams, facial radiance pads, protein shake, super seed facial oil, multi-acid body peel, face mask, overnight cream, face sunscreens”). 
This step of Kuang is applicable to the method of Fu, as they both share characteristics and capabilities, namely, they are directed to determining facial features of a user to promote products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Fu, to include the feature identifying a health-related characteristic associated with the detected first facial feature as taught by Kuang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Fu in order to provide better recommendations to users based on accurate facial characteristic identification (Kuang, see: paragraph [0002]).  

Claim 7-
Fu in view of Kuang teach the method of claim 6, as described above. 
wherein the facial feature detection process comprises a machine learning algorithm [0030] disclosing “deep learning framework [i.e., machine learning] preferably receives data input one or more of: facial images”; and see: paragraph [0115] disclosing “Step 1030, e.g., a landmark detection algorithm may be utilized to locate the fiducial points of the landmarks, through which one can then extract the mouth region and eye region images”). 

Claim 8-
Fu in view of Kuang teach the method of claim 7, as described above. 
Fu further discloses: 
wherein the machine learning algorithm is based on a neural network model (Fu, see: paragraph [0095] disclosing “personalized recommendation of a makeup product(s) based on at least one trained neural network model”). 

Regarding claim 14, claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4. 

Regarding claim 16, claim 16 is directed to a system. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Regarding claim 17, claim 17 is directed to a system. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7. 

Regarding claim 18, claim 18 is directed to a system. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 8, which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8. 


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu. Y., et al. in view of Kuang, S., and Popa, T., et al. (PGP No. US 2018/0268458 A1).  
Claim 9-
Fu in view of Kuang teach the method of claim 6, as described above. 
Fu discloses further comprising: 
performing facial feature detection process to detect the first facial feature (Fu, see: paragraph [0114] disclosing “landmarks are common to all faces and so are detected and evaluated using precise localization of their fiducial points (e.g. nose tip, mouth and eye corners) in color images of face”). 
	Although Fu does disclose a facial feature detection process to detect the first facial feature, and may detect several different features of the face by that process, the detection process does not disclose a second facial feature detection process that is different than the first facial feature detection process. Neither Fu nor Kuang does not disclose:
performing a second facial feature detection process being different than the facial feature detection process. 
Popa, however, does teach: 
 performing a second facial feature detection process being different than the facial feature detection process ([0186] teaching “face shape recognition as a method to identify a person through a photograph” and “The first module in face recognition processing is known as face detection which provides an initial estimate of the location and scale of specified boundary points on the face [i.e., second facial feature detection process being different from than the facial feature detection process]. The second module in the face recognition processing is face point creation wherein accurate localization is required”; Also see: FIG. 3).  
This step of Popa, is applicable to the method of Fu, as they both share characteristics and capabilities, namely, they are directed to determining facial features of a user to promote products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Fu, to include the feature performing a second facial feature detection process being different than the facial feature detection process. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Fu in order to provide a better data driven recommendation for products regrading faces (Popa, see: paragraph [0004]). 

Regarding claim 19, claim 19 is directed to a system. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 9, which is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Guo, Z., et al. (PGP No. US 2022/0148161 A1), discloses a skin detection and evaluation method that obtains an image of a user’s face, detects skin problems from the image, and addresses the skin problems detected in the image of the user’s face. 
Yang, R., et al. (PGP No. US 2020/0305579 A1), discloses a personalized make-up information recommendation method that analyzes user preference information.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625